DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Note: The Non-Final Office Action mailed 9/30/2022 is being vacated with the instant Non-Final Office Action replacing said action. The purpose of the instant Non-Final Office Action is to correct for the deficiencies identified in the Non-Final, such as a denial of priority and other aspects. A new time period for filing a response is being correspondingly granted with the instant Non-Final Office Action.

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.

Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “PTE enhancers” in line 1. The limitation will be interpreted as referring to PTFE enhancers. It is suggested to amend line 1 to recite “PTFE enhancers.”
Claim 12 is objected to because of the following informalities: the phrase “an integral wire guide” in line 1. It appears unclear if this term draws antecedence from the “integral wire guide” in claim 11 line 2, or if it refers to a new and separate integral wire guide. The limitation will be interpreted as referring to the integral wire guide in claim 11 line 2. It is suggested to amend line 1 to recite “the integral wire guide.” 
Claim 12 is objected to because of the following informalities: the phrase “a deflatable distal tip” in line 1. The limitation will be interpreted as referring to a deflectable distal tip. It is suggested to amend line 1 to recite “a deflectable distal tip.” 
Claim 16 is objected to because of the following informalities: the phrase “extra soft molded tip” in line 1. It appears unclear if this term draws antecedence from the “deflatable distal tip” in claim 12 line 2, or if it refers to a new and separate distal tip. The limitation will be interpreted as referring to the deflatable distal tip in claim 12 line 2. It is suggested to amend line 1 to recite “the soft molded tip.” 
Claim 17 is objected to because of the following informalities: the phrase “a fully inserted wire guide” in line 1. It appears unclear if this term draws antecedence from the “integral wire guide” in claim 11 line 2, or if it refers to a new and separate integral wire guide. The limitation will be interpreted as referring to the integral wire guide in claim 11 line 2. It is suggested to amend line 1 to recite “the fully inserted wire guide.” 
Claim 17 is objected to because of the following informalities: the phrase “a straight tip” in lines 1-2. It appears unclear if this term draws antecedence from the “deflatable distal tip” in claim 12 line 2, or if it refers to a new and separate distal tip. The limitation will be interpreted as referring to the deflatable distal tip in claim 12 line 2. It is suggested to amend lines 1-2 to recite “the straight tip.” 
Claim 18 is objected to because of the following informalities: the phrase “a wire guide” in line 1. It appears unclear if this term draws antecedence from the “integral wire guide” in claim 11 line 2, or if it refers to a new and separate integral wire guide. The limitation will be interpreted as referring to the integral wire guide in claim 11 line 2. It is suggested to amend line 2 to recite “the wire guide.” 
Claim 19 is objected to because of the following informalities: the phrase “a guide catheter” in line 1. It appears unclear if this term draws antecedence from the “catheter” in claim 11 line 3, or if it refers to a new and separate catheter. The limitation will be interpreted as referring to the catheter in claim 11 line 3. It is suggested to amend line 1 to recite “the guide catheter.” 
Claim 20 is objected to because of the following informalities: the phrase “a guide catheter” in line 1. It appears unclear if this term draws antecedence from the “catheter” in claim 11 line 3, or if it refers to a new and separate catheter. The limitation will be interpreted as referring to the catheter in claim 11 line 3. It is suggested to amend line 1 to recite “the guide catheter.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1-7 recites “improved steerable neurovascular catheter.” It is impossible to determine the scope of the claim because the limitation “improved” has no clear bounds and the written description does not provide a definition. Appropriate correction is required. 
Claim 8 contains the trademark/trade name “Nitinol®” in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe conformance with a continuously changing communications protocol set forth by the Nitinol® standard and, accordingly, the identification/description is indefinite.  For examination purposes, the claim was construed to refer to any of the various Nitinol® wire variants. Claims 9-20, which is dependent on claim 8, is similarly rejected. Appropriate correction is required. 
Claim 8 recites the term "at least about a 7 to 9 Fr dimensions" which is a relative term that renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 9-20, which is dependent on claim 8, is similarly rejected. Appropriate correction is required. 
Claim 15 recites “improved distal navigation, with improved proximal and distal stability.” It is impossible to determine the scope of the claim because the limitation “improved” has no clear bounds and the written description does not provide a definition. Claims 16-20, which is dependent on claim 15, is similarly rejected. Appropriate correction is required. 
Claim 16 recites the term "extra soft molded tip" which is a relative term that renders the claim indefinite.  The term "extra" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In such a device any soft molded tip can be considered "extra" soft since the specification is silent as to how soft must be to be considered “extra” soft. For examination purposes the term "extra" soft has been construed to be soft. Claims 17-20, which is dependent on claim 16, is similarly rejected. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zauner (US 7,776,003), hereinafter Zauner, and further in view of Hebert (US 10,071,224), hereinafter Hebert.


    PNG
    media_image1.png
    815
    491
    media_image1.png
    Greyscale
Regarding claim 1, Zauner teaches an improved steerable neurovascular guide catheter (catheter 1; fig 1), a multi-lumen body (proximal branch conduit 20, proximal branch conduits 19, proximal branch conduit 21; fig 1),
along with three dimensional shape (fig 1) aspects defined by vessels (proximal branch conduit 20, proximal branch conduits 19, proximal branch conduit 21; fig 1) being addressed, which is respectively one hand operable (fig 1; a person having ordinary skill in the relevant art would readily recognize that catheter 1 in fig 1 is capable of one hand operable; a user may hold the catheter at the distal end 34 of the three-to-one connector 11). 
Zauner does not explicitly teach which comprises, in combination: at least a soft pre-formed shaped distal tip straightened with an internal, wire guide for introduction; which provides for minimally invasive low profile surgical radial or femoral approach, integral wire guide access, which is respectively lockable in place. Herbert teaches these limitations. Herbert constitutes analogous art because Herbert pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of steerable neurovascular catheter (various embodiments of both the inner catheter (inner member) and the outer catheter (outer member) which make up the structure of the microcatheter [col 5, lines 3-5]). 
Herbert teaches which comprises, in combination: 
at least a soft pre-formed shaped (“Distal portion 66 of inner catheter body 14 includes laser cut tube 76 that is coupled to distal tube 64 using a tube 78, which is preferably a polyimide tube coated with adhesive 72.” [Col 6, lines 45-48]; fig 2a-b; laser cut tube 76 and tube 78 may be interpreted as at least a soft pre-formed shaped) distal tip (distal tip 48; fig 13A-D) straightened with an internal, wire guide for introduction (“With the locking assembly locked, the catheter and guidewire can then be inserted and tracked through the anatomy.” [col 3, lines 54-56]; fig 1; see annotated fig 1 below; first-elongated or straight configuration); 
a multi-lumen body (fig 1) which provides for minimally invasive low profile surgical radial or femoral approach (“a bi-directional coaxial deflectable microcatheter is illustrated and designated generally by reference numeral 10” [Col 5, lines 17-18]; a bi-directional coaxial deflectable microcatheter may be interpreted as capable of minimally invasive low profile surgical radial or femoral approach), integral wire guide access (“Possible accessories may include by way of example: guidewires” [col 5, lines 35-36]), which is respectively lockable in place (“Locking assembly 172 is designed for manipulating and locking the distal deflecting tip and has a rotational control system 180 built in.” [col 13, lines 7-9]).

    PNG
    media_image2.png
    316
    1170
    media_image2.png
    Greyscale
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of Zauner to further include which comprises, in combination: at least a soft pre-formed shaped distal tip straightened with an internal, wire guide for introduction; which provides for minimally invasive low profile surgical radial or femoral approach, integral wire guide access, which is respectively lockable in place based on the teachings of Herbert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 8, Zauner teaches a system for neurovascular guidance (a ventricular catheter for extended multimodality monitoring of critical neurosurgical and neurological patients [col 2, lines 61-63]); a multi-lumen body modularly (proximal branch conduit 20, proximal branch conduits 19, proximal branch conduit 21; fig 1).
Zauner does not explicitly teach comprising, in combination: at least one of a stainless steel, braided and Nitinol® types of additional medical devices; comprises parts for contrast about an over-the-wire low profile configuration; and, at least about a 7 to 9 Fr dimensions.
Hebert teaches comprising, in combination: at least one of a stainless steel, braided and Nitinol® types of additional medical devices (“The coil 102, which can be made of flat or round wire, runs from proximal end 398 to distal end 104.” [col 7, lines 15-17]; fig 3); comprises parts for contrast about an over-the-wire low profile configuration (“Possible accessories may include by way of example: guidewires” [col 5, lines 35-36]; fig 1); and, at least about a 7 to 9 Fr dimensions (“Inner catheter 12 also includes catheter body 14 which preferably has a stiff proximal section 60 made up of a braid reinforced polymer tube that has an outer diameter in the range of about 0.002″ to about 1.994″ [col 6, lines 13-17]).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include comprising, in combination: at least one of a stainless steel, braided and Nitinol® types of additional medical devices; comprises parts for contrast about an over-the-wire low profile configuration; and, at least about a 7 to 9 Fr dimensions based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 9, Zauner in view of Hebert does not explicitly teach further comprising PTE enhancers.
Hebert teaches further comprising PTE enhancers (“The liner can be made of materials such as polytetrafluoroethylene (PTFE) or fluorinated ethylene propylene (FEP).” [col 7, lines 4-6]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising PTE enhancers, based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 10, Zauner teaches with markers (markers 24; fig 1). 
Zauner in view of Hebert does not explicitly teach further comprising coils.
Hebert teaches further comprising coils (coil 102; fig 3). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising coils based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 11, Zauner teaches further comprising a customized ergonomic luer manifold (catheter 1; fig 1; “A Luer connector can be added at the proximal end of the EVD catheter” [col 5, lines 44-45]), which allows immediate one-handed ergonomic access without ever losing contact of the assembly and catheter (catheter 1; fig 1) during manipulation (fig 1; a person having ordinary skill in the relevant art would readily recognize that catheter in fig 1 is capable of allowing one-handed ergonomic access without losing contact of the assembly and catheter during manipulation; a user may hold the catheter at the distal end 34 of the three-to-one connector 11). 
Zauner in view of Hebert does not explicitly teach with integral wire guide with integral wire guide.
Hebert teaches with integral wire guide (“The purpose of the rapid exchange port is to allow a guidewire to be placed through the side of the inner lumen of the catheter for tracking.” [col 13, lines 39-41]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include with integral wire guide based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 12, Zauner in view of Hebert does not explicitly teach further comprising an integral wire guide with a deflatable distal tip.
Hebert teaches further comprising an integral wire guide with a deflatable distal tip (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising an integral wire guide with a deflatable distal tip based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 13, Zauner in view of Hebert does not explicitly teach further comprising variable and lockable tip deflection.
Hebert teaches further comprising variable and lockable tip deflection (“Engagement of button 174 allows the inner catheter 12 to be pulled or pushed axially relative to the outer catheter 24 resulting in deflection of the distal tip. Once a deflected shape is decided upon, the button is released to set the shape.” [col 12, lines 59-61]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising variable and lockable tip deflection based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 14, Zauner in view of Hebert does not explicitly teach further comprising co-extruded catheter tubing having a predetermined three-dimensional configuration to facilitate steerable insertion and hand to govern complex catheter tip movements.
Hebert teaches further comprising co-extruded catheter tubing (“Deflectable tip 48 of inner catheter 12 is covered with lateral support tube 50” [col 5, lines 63-64]; fig 1) having a predetermined three-dimensional configuration (“Preferably lateral support tube 50 is a helically wound flexible coil with an outside diameter in the range of about 0.008″ to about 2.00″ with a preferred diameter of about 0.034.” [col 5, lines 67, col 6, lines 1-3]) to facilitate steerable insertion and hand to govern complex catheter tip movements (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising co-extruded catheter tubing having a predetermined three-dimensional configuration to facilitate steerable insertion and hand to govern complex catheter tip movements based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 15, Zauner in view of Hebert does not explicitly teach further comprising: improved distal navigation, with improved proximal and distal stability, to prevent or mitigate air embolization by variable flexibility and stiffness distally.
Hebert teaches further comprising: improved distal navigation (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C), with improved proximal and distal stability (“The structure of the deflectable catheter of the present invention saves space to reduce the overall size (diameter) of the catheter to provide a reduced profile for insertion. It also provides space for fluid flow to enhance deflection (by enhancing relative movement of the inner and outer catheters) without requiring an increase in the size (diameter) of the catheter.” [col 15, lines 44-50]), to prevent or mitigate air embolization by variable flexibility and stiffness distally (“The structure of the deflectable catheter of the present invention saves space to reduce the overall size (diameter) of the catheter to provide a reduced profile for insertion. It also provides space for fluid flow to enhance deflection (by enhancing relative movement of the inner and outer catheters) without requiring an increase in the size (diameter) of the catheter.” [col 15, lines 44-50]; “For instance, a laser cut nitinol tube (or other metal or plastic material such as polyimide) can have the necessary stiffness variations for the proximal and distal sections designed into it resulting in a suitable inner catheter body that meets the ranges for inner catheter 14.” [col 6, lines 59-64]; reduced overall size (diameter) of the catheter and plastic material such as polyimide may be interpreted to prevent or mitigate air embolization by variable flexibility and stiffness distally).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising: improved distal navigation, with improved proximal and distal stability, to prevent or mitigate air embolization by variable flexibility and stiffness distally based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 16, Zauner teaches with markers (markers 24; fig 1). 
Zauner in view of Hebert does not explicitly teach further comprising extra soft molded tip.
Hebert teaches further comprising extra soft molded tip (“lateral support tube 50 can be made to cover marker band 54 at its distal end or to extend past lip 148 on its proximal end so that it sits directly on outer body 26 of outer catheter 24 or the lateral support tube 50 can be laser cut into the distal end of the outer body 26” [col 11, lines 49-53]; “Disposed distally of lateral support tube 50 is marker band 54, which is adhered at end 56 to the distalmost end 58 of the inner catheter 10. The band 54 can be made from a polymer or metal, the preferred material is platinum/iridium for radiopacity.” [col 6, lines 5-9]).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising extra soft molded tip based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zauner (US 7,776,003), hereinafter Zauner, further in view of Hebert (US 10,071,224), hereinafter Hebert, as applied to claim 1 above, and further in view of Watson et al. (US 2019/0388649), hereinafter Watson.
Zauner and Hebert teach the limitations to claim 1 as described above.

Regarding claim 2, Zauner in view of Hebert does not explicitly teach wherein the wire guide moves from a fully inserted to fully retracted position to cause a change, in the distal tip, from a first-elongated or straight configuration and a third pre-formed position and shape, along a plane ordinal to the multi-lumen body's axis.	

    PNG
    media_image3.png
    554
    870
    media_image3.png
    Greyscale
Hebert teaches wherein the wire guide moves from a fully inserted (“With the locking assembly locked, the catheter and guidewire can then be inserted and tracked through the anatomy.” [col 3, lines 54-56]; fig 1) to fully retracted position to cause a change, in the distal tip, from a first-elongated or straight configuration (“If the guidewire or other device will not be deflected, the rapid exchange port can be placed in deflection section D.” [col 13, lines 54-56]; fig 17) and a third pre-formed position and shape, along a plane ordinal to the multi-lumen body's axis (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include wherein the wire guide moves from a fully inserted to fully retracted position to cause a change, in the distal tip, from a first-elongated or straight configuration and a third pre-formed position and shape, along a plane ordinal to the multi-lumen body's axis based on the teachings of Herbert, as a way to provide a deflectable catheter [col 1, lines 63]. 

    PNG
    media_image4.png
    448
    919
    media_image4.png
    Greyscale
Zauner in view of Hebert does not explicitly teach and to a second fully pre-formed position and shape. Watson teaches these limitations. Watson constitutes analogous art because Watson pertains to the same field of endeavor as the subject matter of claim 2, which pertains to the field of steerable catheter (a catheter delivery handle having thumb/finger-actuated sliders [¶ 0015]).
Watson teaches and to a second fully pre-formed position and shape (“a catheter delivery handle having thumb/finger actuated sliders that extend or retract the coaxial pigtail catheters” [¶ 0046]; fig 4; “The handle sliders may incorporate visual markers to identify each wire and to incorporate side-to-side or radial motion, thereby imparting a torque to the pre-shaped wires, which is translated down the length of the wires from the handle to the shaped distal ends” [¶ 0015]; fig 4; see annotated fig).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include and to a second fully pre-formed position and shape based on the teachings of Watson, as a way to retract a coaxial catheter [¶ 0046].

Regarding claim 3, Zauner in view of Hebert and Watson does not explicitly teach wherein each respective position may be locked, by means of a manipulated radial to a plane ordinal to the multi-lumen body's axis.
 Hebert teaches wherein each respective position may be locked (“Engagement of button 174 allows the inner catheter 12 to be pulled or pushed axially relative to the outer catheter 24 resulting in deflection of the distal tip. Once a deflected shape is decided upon, the button is released to set the shape.” [col 12, lines 59-61]), by means of a button (button 174; fig 15) manipulated radial to a plane ordinal to the multi-lumen body's axis (fig 15; see annotated fig above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include wherein each respective position may be locked, by means of a manipulated radial to a plane ordinal to the multi-lumen body's axis based on the teachings of Herbert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 4, Zauner in view of Hebert and Watson does not explicitly teach each said respective insertion and retraction position marked by a button, actuable by one hand of a user. 
Watson teaches each said respective insertion and retraction position (“a catheter delivery handle having thumb/finger actuated sliders that extend or retract the coaxial pigtail catheters” [¶ 0046]; fig 3-4; “The handle sliders may incorporate visual markers to identify each wire and to incorporate side-to-side or radial motion, thereby imparting a torque to the pre-shaped wires, which is translated down the length of the wires from the handle to the shaped 
    PNG
    media_image5.png
    536
    1133
    media_image5.png
    Greyscale
distal ends” [¶ 0015]; fig 3-4) marked by a button (control slider 94, 96; fig 1), actuable by one hand of a user (catheter 40; fig 1; a person having ordinary skill in the relevant art would readily recognize that catheter in fig 1 is capable of actuable by one hand of a user; a user may hold the catheter at the handle 42 by one hand).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include each said respective insertion and retraction position marked by a button, actuable by one hand of a user, as taught by Watson, since Watson teaches these elements as a way to retract a coaxial catheter [¶ 0046]. Therefore, one of ordinary skill in the art could have applied the known enhanced method taught by Watson to the device taught by modified Zauner in the same way and the results would have been predictable to one of ordinary skill in the art. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zauner (US 7,776,003), hereinafter Zauner, further in view of Hebert (US 10,071,224), hereinafter Hebert, as applied to claim 16 above, and further in view of Denison et al. (US 10,849,685), hereinafter Denison.
Zauner and Hebert teach the limitations to claim 16 as described above.

Regarding claim 17, Zauner in view of Hebert does not explicitly teach whereby a fully inserted, wire guide results in a straight tip.
Hebert teaches whereby a fully inserted, wire guide results in a straight tip (“With the locking assembly locked, the catheter and guidewire can then be inserted and tracked through the anatomy.” [col 3, lines 54-56]; fig 1; see annotated fig, first-elongated or straight configuration). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include whereby a fully inserted, wire guide results in a straight tip based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].
Zauner in view of Hebert does not explicitly teach capable of one hand lockage and unlockable functionality achieved by lateral movement of the distal button. Denison teaches these limitations. Denison constitutes analogous art because Herbert pertains to the same field of endeavor as the subject matter of claim 17, which pertains to the field of steerable catheter (catheter allowing a single slider on the handle to sequentially advance and then retract the guide tubes and needles [col 2, lines 23-25]).

    PNG
    media_image6.png
    706
    896
    media_image6.png
    Greyscale
Denison teaches capable of one hand lockage and unlockable functionality achieved by lateral movement of the distal button (“In some embodiments, the unlock button 222 is a switch or toggle such that the user can move between the locked and the unlocked state.” [col 9, lines 34-37]; fig 2; “A finger detent 212 can be provided to improve the comfort of holding the handle 200 and is positioned so that the operator’s hand is situated to be able to best operate the primary controls of the handle 200” [col 9, 18-22]; a switch or toggle may be interpreted to one hand lockage and unlockable functionality achieved by lateral movement of the distal button). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include a button that is capable of one hand lockage and unlockable functionality achieved by lateral movement of the distal button as taught by Denison. This modification would enable a user with a simplified operation of the catheter handle that can help properly position the user’s hand with respect to the lock button for handle operation [col 2, lines 22-23, 35-36]. Therefore, one of ordinary skill in the art could have substituted one known lockage and unlocking functionality for another and yielded predictable results.
  
Regarding claim 18, Zauner in view of Hebert and Denison does not explicitly teach wherein a wire guide fully retracted results in a hooked or curved orientation of the tip of the deflectable distal tip and is lockable and un-locked with one hand of a user.
Hebert teaches wherein a wire guide fully retracted results in a hooked or curved orientation of the tip of the deflectable distal tip (“FIGS. 13A and 13C illustrate distal deflectable tip 48 under axial pull load 154 when lateral reinforcement (support) tube 50 is provided…As a result, the entire distal tip, including main (guidewire) lumen, deflects.” [col 12, lines 14-20]; fig 13A, C).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include wherein a wire guide fully retracted results in a hooked or curved orientation of the tip of the deflectable distal tip based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].
Zauner in view of Hebert and Denison does not explicitly teach is lockable and un-locked with one hand of a user.
Denison teaches a button that is lockable and un-locked with one hand of a user (“In some embodiments, the unlock button 222 is a switch or toggle such that the user can move between the locked and the unlocked state.” [col 9, lines 34-37]; fig 2; “A finger detent 212 can be provided to improve the comfort of holding the handle 200 and is positioned so that the operator’s hand is situated to be able to best operate the primary controls of the handle 200” [col 9, 18-22]; a person having ordinary skill in the relevant art would readily recognize that handle 200 in fig 2 is capable of locked and un-locked with one hand of a user). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include a button that is lockable and un-locked with one hand of a user as taught by Denison. This is because Denison teaches that these features assist in enabling a user with a simplified operation of the catheter handle that can help properly position the user’s hand with respect to the lock button for handle operation [col 2, lines 22-23, 35-36]. Therefore, one of ordinary skill in the art would have been motivated, based on the teaching of Denison, to combine prior art to achieve the claimed invention, and there would have been a reasonable expectation of success. 
Regarding claim 19, Zauner in view of Hebert and Denison does not explicitly teach wherein when a guide catheter is in a locked position, it facilitates advancement of wires of microcatheters within the neurovascular guide catheter lumen, thus improving guide catheter stability and pushability of these wires and microcatheters.
Hebert teaches wherein when a guide catheter is in a locked position (“The button can also be held in (locked) so that the tip can be reshaped freely with catheter advancement.” [col 12, lines 63-65]), it facilitates advancement of wires of microcatheters within the neurovascular guide catheter lumen (“The button can also be held in (locked) so that the tip can be reshaped freely with catheter advancement.” [col 12, lines 63-65]), thus improving guide catheter stability and pushability of these wires and microcatheters (“The structure of the deflectable catheter of the present invention saves space to reduce the overall size (diameter) of the catheter to provide a reduced profile for insertion. It also provides space for fluid flow to enhance deflection (by enhancing relative movement of the inner and outer catheters) without requiring an increase in the size (diameter) of the catheter.” [col 15, lines 44-50]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include wherein when a guide catheter is in a locked position, it facilitates advancement of wires of microcatheters within the neurovascular guide catheter lumen, thus improving guide catheter stability and pushability of these wires and microcatheters based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63].

Regarding claim 20, Zauner in view of Hebert and Dension does not explicitly teach wherein, when a guide catheter is in an unlocked position, it favors the advancement of the guide catheter itself around sharp turns within the arterial or venous systems.
Hebert teaches wherein, when a guide catheter is in an unlocked position (“The locking assembly can then be opened and the inner catheter pulled and pushed to deflect the tip” [col 3, lines 52-53]), it favors the advancement of the guide catheter itself around sharp turns within the arterial or venous systems (“FIG. 1 is a bi-directional coaxial deflectable microcatheter” [col 5, line17]; “For instance, a laser cut nitinol tube (or other metal or plastic material such as polyimide) can have the necessary stiffness variations for the proximal and distal sections designed into it resulting in a suitable inner catheter body that meets the ranges for inner catheter 14.” [col 6, lines 59-64]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include wherein, when a guide catheter is in an unlocked position, it favors the advancement of the guide catheter itself around sharp turns within the arterial or venous systems based on the teachings of Hebert, as a way to provide a deflectable catheter [col 1, lines 63]. The limitation: "it favors the advancement of the guide catheter itself around sharp turns within the arterial or venous systems” does not impart further structural limitations. Moreover, the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zauner (US 7,776,003), hereinafter Zauner, further in view of Hebert (US 10,071,224), hereinafter Hebert, further in view of Watson et al. (US 2019/0388649), hereinafter Watson, as applied to claim 3 above, and further in view of Drake et al. (US 9,937,322), hereinafter Drake.
Zauner, Hebert and Watson teach the limitations to claim 4 as described above.

Regarding claim 5, Zauner in view of Hebert, Watson and Drake does not explicitly teach having button actuated retraction and inserting functions, operable as a metered sliding button mechanism manipulated in a linear fashion relative to a plane ordinal to the multi-lumen body's axis. Drake teaches these limitations. Drake constitutes analogous art because Drake pertains to the same field of endeavor as the subject matter of claim 3, which pertains to the field of steerable catheter (deflectable shaft catheter [col 1, line 44]).

    PNG
    media_image7.png
    447
    1067
    media_image7.png
    Greyscale
Drake teaches having button actuated retraction and inserting functions, operable as a metered sliding button mechanism (“applied by an operator to interface 222 in order to move control member subassembly 225 in a proximal direction along the length of slot 224, which activates pull wire 115 to deflect shaft 110 (FIG. 1)” [col 3, lines 54-57]; Fig 1), manipulated in a linear fashion relative to a plane ordinal to the multi-lumen body's axis (fig 5A; see annotated fig).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include having button actuated retraction and inserting functions, operable as a metered sliding button mechanism manipulated in a linear fashion relative to a plane ordinal to the multi-lumen body's axis based on the teachings of Drake, as a way to provide a control member subassembly that may be mounted in a handle [col 1, lines 45-46].

Regarding claim 6, Zauner in view of Hebert, Watson and Drake does not explicitly teach further comprising button actuated deflection, linearly along the metered sliding button pathway.
Drake teaches further comprising button actuated deflection (“applied by an operator to interface 222 in order to move control member subassembly 225 in a proximal direction along the length of slot 224, which activates pull wire 115 to deflect shaft 110 (FIG. 1)” [col 3, lines 54-57]; Fig 1), linearly along the metered sliding button pathway (“FIG. 5A is a perspective view of single-piece slider component 350 of control member subassembly 325, according to some embodiments” [col 5, lines 45-47]; fig 5A).

    PNG
    media_image8.png
    459
    536
    media_image8.png
    Greyscale
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter device of modified Zauner to further include further comprising button actuated deflection, linearly along the metered sliding button pathway based on the teachings of Drake, as a way to provide a control member subassembly that may be mounted in a handle [col 1, lines 45-46].

Regarding claim 7, Zauner teaches having a low-profile hub and port structure (catheter 1; fig 1) all actuated by one hand (fig 1; a person having ordinary skill in the relevant art would readily recognize that catheter 1 in fig 1 is capable of actuated by one hand; a user may hold the catheter at the distal end 34 of the three-to-one connector 11). 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791         

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791